DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Base Claims 1, 12 and 19 are indefinite because of the limitation “control the heater for reaching a target temperature while maintaining the heater at the target temperature” (emphasis added).  These are mutually exclusive limitations. That is, the word “maintaining” means a fixed value and the word “reaching” means a change in value. It is impossible for a value to change while the value is fixed.  
Claim 12 recites the limitation "the energy output source" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claims 13-18 are rejected due to their dependencies on the base Claim 12.  Correction and/or clarification is required.
Claim 19 recites the limitation "the energy output source" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 is rejected due to their dependency on the base Claim 19.  Correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takashino et al. (US 2009/0248002 A1; hereinafter referred to as Takashino).
With regard to Claim 1, Takashino discloses in Figs. 1-6 an energy source apparatus (10) used in a treatment tool (12) having a heater (54) and bipolar electrodes (52a, 52b), the energy source apparatus comprising an energy output source 72, 74) configured to output high-frequency electric T) between the bipolar electrodes, and the energy output source configured to output heater electric power to the heater for generating heat through a second circuit (24, 42b, 66, 68); and at least one processor (92, 102) configured to control the energy output source, wherein the processor is configured to control the heater for reaching a target temperature while maintaining the heater at the target temperature (T1), detect a parameter calculated based on the second circuit during the process of controlling the heater for reaching the target temperature, and set a target value and/or a target trajectory for outputting the high frequency electric power based on the parameter (see paragraphs [0137] – [0142] and in combination with Fig. 6).
With regard to Claim 2, wherein the processor is configured to start outputting the high-frequency electric power to the bipolar electrodes after outputting the heater electric power and detecting the parameter, control the high-frequency electric power to the bipolar electrodes based on the target value and/or the target trajectory, and modify the treatment target by applying the high-frequency current thereto (see paragraphs [0137] – [0142]). 
With regard to Claim 7, wherein the processor is configured to set the target value and/or the target trajectory with respect to at least an impedance of the treatment target (see paragraph [0141]). 
With regard to Claim 8, wherein the parameter inherently includes a first parameter and a second parameter, the processor is configured to detect the first parameter at a first point of time and the processor is configured to detect the second parameter at a second point of time after the first point of time; and the processor is configured to set the target value and/or the target trajectory from the first point of time to the second point of time based on the first parameter, and set the target value and/or the target trajectory after the second point of time based on the second parameter (see paragraphs [0137] – [0142]). Note that the each loop includes steps S23 and S24 is considered one parameter and there are several loops before T1 ≤ T (as depicted in Fig. 6).

With regard to Claim 10, wherein the processor is configured to control the energy output source such that the larger a thermal load inherently being applied on the treatment target, the larger the high-frequency current flows through the treatment target (loop includes step S13 and S14 in Figs. 6).
With regard to Claim 11, wherein the processor is configured to detect the parameter calculated based on the second circuit during the process of controlling the heater for reaching the target temperature, the parameter being related to a temperature of the heater and/or an output from the heater electric power, set the target value and/or the target trajectory for outputting the high frequency electric power based on the parameter while the treatment target is being modified by the high-frequency current applied thereto (see paragraphs [0124]-[0127] and [0137] - [0142] and in combination with Fig. 6). 
With regard to Claim 12, Takashino discloses in Figs. 1-6 a treatment system comprising a treatment tool (12) having a heater (54) and bipolar electrodes (52a, 52b) to grip a treatment target (LT); and an energy source apparatus (72, 74) used to electrically communicate with the treatment tool wherein the energy output source configured to output high-frequency electric power to the bipolar electrodes through a first circuit (22a, 22b, 32a, 32b 62a, 62b, 64a, 64b), a high-frequency current flowing through the treatment target between the bipolar electrodes (see paragraph [0139]), and the energy output source configured to output heater electric power to the heater for generating heat through a second circuit, and at least one processor (92, 102) used to control the energy output source, 
With regard to Claim 13, wherein the processor is configured to start outputting the high-frequency electric power to the bipolar electrodes after outputting the heater electric power and detecting the parameter, control the high-frequency electric power to the bipolar electrodes based on the target value and/or the target trajectory, and modify the treatment target by applying the high-frequency current thereto (see paragraphs [0137] – [0142] and in combination with Fig. 6). 
With regard to Claim 16, wherein the processor is configured to set the target value and/or the target trajectory with respect to at least an impedance of the treatment target (see paragraph [0141]). 
With regard to Claim 17, wherein the parameter is inherently defined by respective first and second parameters each of which being detected by the processor at respective first and second point of time and wherein the processor is configured to set the target value and/or the target trajectory from the first point of time to the second point of time based on the first parameter, and set the target value and/or the target trajectory after the second point of time based on the second parameter (see paragraphs [0137] – [0142]).  Note that the each loop includes steps S23 and S24 is considered one parameter and there are several loops before T1 ≤ T (as depicted in Fig. 6).
With regard to Claim 18, wherein the processor is configured to detect the parameter calculated based on the second circuit during the process of controlling the heater for reaching the target temperature, the parameter being related to a temperature of the heater and/or an output from the heater electric power, set the target value and/or the target trajectory for outputting the high frequency electric power based on the parameter while the treatment target is being modified by the high-
With regard to Claim 19, Takashino discloses in Figs. 1-6 an associated method of operating a treatment system having a treatment tool (12) including a heater (54) and bipolar electrodes (52a, 52b) to grip a treatment target (LT) and an energy source apparatus (72, 74) used to electrically communicate with the treatment tool, the energy source apparatus comprising at least one processor (92, 102) used to control the energy output source by outputting high-frequency electric power to the bipolar electrodes through a first circuit (22a, 22b, 32a, 32b 62a, 62b, 64a, 64b), a high-frequency current flowing through the treatment target between the bipolar electrodes (see paragraph [0139]); outputting heater electric power to the heater for generating heat through a second circuit (24, 42b, 66, 68); controlling the heater (54) for reaching a target temperature (T1) while maintaining the heater at the target temperature; detecting a parameter calculated based on the second circuit during the process of controlling the heater for reaching the target temperature; and setting a target value and/or a target trajectory for outputting a high-frequency electric power based on the parameter while the treatment target is being modified by the high-frequency current applied thereto (see paragraphs [0137] – [0142] and in combination with Fig. 6). 
With regard to Claim 20, wherein the parameter is defined by respective first and second parameters each of which being detected by the processor at respective first and second point of time and wherein the processor is configured to set the target value and/or the target trajectory from the first point of time to the second point of time based on the first parameter, and set the target value and/or the target trajectory after the second point of time based on the second parameter (see paragraphs [0137] – [0142]).  Note that the each loop includes steps S23 and S24 is considered one parameter and there are several loops before T1 ≤ T (as depicted in Fig. 6).

Allowable Subject Matter
Claims 3-6, 14 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        March 28, 2022